


Exhibit 10.2


EXECUTION VERSION
 


FIRST AMENDMENT TO THE
PURCHASE AND SALE AGREEMENT


This FIRST AMENDMENT TO THE PURCHASE AND SALE AGREEMENT (this “Amendment”),
dated as of January 20, 2015, is entered into by and among the following
parties:
(i)
MALLINCKRODT SECURITIZATION S.À R.L., a private limited liability company
(société à responsabilité limitée) incorporated and existing under the laws of
Luxembourg with its registered office at 42-44, avenue de la Gare, L-1610
Luxembourg, with a share capital of USD20,100 and registered with the Luxembourg
trade and companies register under number B 188808, as Buyer;

(ii)
MALLINCKRODT LLC, as Servicer and as an Originator;

(iii)
CADENCE PHARMACEUTICALS, INC., as an Originator; and

(iv)
QUESTCOR PHARMACEUTICALS, INC., as an Originator.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Purchase and
Sale Agreement described below.
BACKGROUND
WHEREAS, the parties hereto have entered into a Purchase and Sale Agreement,
dated as of July 28, 2014 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Purchase and Sale Agreement”) and desire
to amend the Purchase and Sale Agreement as set forth herein;
WHEREAS, concurrently herewith and pursuant to that certain Joinder Agreement,
dated as of the date hereof, Questcor Pharmaceuticals, Inc., is becoming a party
to the Purchase and Sale Agreement as an Originator thereunder (the “Questcor
Joinder”); and
WHEREAS, concurrently herewith, the Buyer, the Servicer, the Purchasers and PNC
Bank, National Association, as Administrative Agent, are entering into the First
Amendment to the Note Purchase Agreement, dated as of the date hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
SECTION 1.Amendments to the Purchase and Sale Agreement. The Purchase and Sale
Agreement is hereby amended as follows:
(a)Paragraph 1 of the Background to the Purchase and Sale Agreement is restated
in its entirety as follows:
1.    The Originators generate Receivables in the ordinary course of their
businesses and, from time to time, Mallinckrodt may enter into Sale Agreements
(each such agreement, a “Sale Agreement”) with certain Subsidiaries of Parent
(each such Subsidiary, a “Sub-Originator”) whereby the Sub-Originators sell
Receivables and Related Rights to Mallinckrodt. For purposes of this Agreement,
each Receivable of, or generated by, Mallinckrodt shall include each Receivable
generated by a Sub-Originator.




--------------------------------------------------------------------------------




(b)Clause (f) of Section 1.1 of the Purchase and Sale Agreement is amended by
deleting the words “the Sale Agreement” where they appear therein and
substituting “each Sale Agreement” therefor.
(c)Clause (q) of Section 5.1 of the Purchase and Sale Agreement is restated in
its entirety as follows:
(q)    Sale Agreement. Each Sale Agreement constitutes the legal, valid and
binding obligation of the related Sub-Originator, enforceable against such
Sub-Originator in accordance with its terms, except (i) as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and (ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law. Each sale of Receivables and the Related Rights made by a
Sub-Originator to Mallinckrodt pursuant to the Sale Agreement shall constitute a
valid sale, transfer and assignment of Receivables and Related Rights to
Mallinckrodt, enforceable against creditors of, and purchasers from, such
Sub-Originator, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
SECTION 2.Representations and Warranties. Each of the Buyer, the Servicer, and
the Originators hereby represents and warrants that the following statements are
true and correct:
(a)Representations and Warranties. Immediately after giving effect to this
Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)Enforceability. This Amendment and the Purchase and Sale Agreement, as
amended hereby, constitute the legal, valid and binding obligation of such
Person enforceable against such Person in accordance with its respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether
enforceability is considered in a proceeding in equity or at law.
(c)No Event of Default. To its knowledge, no event has occurred and is
continuing, or would result from the transactions contemplated hereby, that
constitutes an Event of Default or Unmatured Event of Default, Purchase and Sale
Termination Event or Unmatured Purchase and Sale Termination Event.
SECTION 3.Effect of Amendment. All provisions of the Purchase and Sale
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Purchase and Sale Agreement to “this Purchase and Sale Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Purchase and Sale Agreement shall be deemed to be references to the Purchase and
Sale Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Purchase and Sale Agreement other than as set forth herein.
SECTION 4.Effectiveness. This Amendment shall become effective as of the date
hereof upon the Administrative Agent’s receipt of:
(a)counterparts to this Amendment executed by each of the parties hereto;
(b)counterparts to the Questcor Joinder executed by each of the parties thereto;
and




--------------------------------------------------------------------------------




(c)such other documents, agreements, certificates, opinions and instruments as
the Administrative Agent may reasonably request prior to the date hereof.
SECTION 5.Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 6.Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Purchase and Sale Agreement.
SECTION 7.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 8.GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).
SECTION 9. CONSENT TO JURISDICTION.
(a) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY,
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(b)EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS SPECIFIED IN SCHEDULE V OF THE PURCHASE AND SALE AGREEMENT. NOTHING IN
THIS SECTION 9 SHALL AFFECT THE RIGHT OF THE PARTIES TO SERVE LEGAL PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.
SECTION 10. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Purchase and Sale Agreement or any provision hereof or
thereof.




[Signature pages follow]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
 
MALLINCKRODT SECURITIZATION S. À R.L.,
as Buyer


By: /s/ Marie Dhersin Luporsi
Name: Marie Dhersin Luporsi
Title: Manager


 
 
 
 
 
 
 
MALLINCKRODT LLC,
as the Servicer and as an Originator




By: /s/ John Einwalter
Name: John Einwalter
Title: VP, Treasurer


 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
CADENCE PHARMACEUTICALS, INC.,
as an Originator




By: /s/ John Einwalter
Name: John Einwalter
Title: VP, Treasurer




 






 
 







--------------------------------------------------------------------------------




 
QUESTCOR PHARMACEUTICALS, INC.,
as an Originator




By: /s/ John Einwalter
Name: John Einwalter
Title: VP, Treasurer


 








 
 







--------------------------------------------------------------------------------




Consented and Agreed:


SUNTRUST BANK,
as a Purchaser




By: /s/ Michael Peden
Name: Michael Peden
Title: Vice President










 









--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Purchaser




By: /s/ Robyn Reeher
Name: Robyn Reeher
Title: Vice President








 







